Holmes, Judge,
delivered the opinion of the court.
There was manifest error in striking out the answer of the defendant Jackson. That the answer of Thornburg showed no valid defence to the action, was no sufficient reason for striking out the answer of Jackson, which denied all the allegations of the petition, and put the plaintiff upon proving such title or right to the possession as would enable him to recover in the action of ejectment. He must recover in his own right or title. The defendant Jackson had a right to retain the possession until a better right thereto was shown.
The answer of the defendant Thornburg, though stating facts which might entitle him to the equitable relief for which he prayed, in a proper case, did not contain any specific denial of the material allegations of the petition, nor show any matter which would necessarily constitute a bar to the plaintiffs’ action, and it was for this reason properly stricken out.
The judgment will be reversed, and the cause remanded.
The other judges concur.